IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 19, 2009
                                     No. 08-30933
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

DARYL W DAVIS

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:06-CR-60-1


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Daryl W. Davis appeals the denial of his motion to withdraw his plea of
guilty to possession with intent to distribute five kilograms or more of cocaine.
He contends that his plea and waiver of appeal were not knowing and voluntary
in light of Drug Enforcement Administration (DEA) reports, not provided at the
time of his plea, that would have undermined the credibility of confidential
informants (CIs) and resulted in the suppression of evidence. The Government



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-30933

asserts that this claim is barred by a valid waiver of appeal because it is merely
a convoluted attempt to reopen the suppression issue.
      We assume without deciding that Davis’s plea withdrawal claim
challenges the validity of the appeal waiver and is thus not waived. See United
States v. White, 307 F.3d 336, 343-44 (5th Cir. 2002). Regardless of the waiver,
Davis’s underlying claim entitles him to no relief.
      After a plea is accepted, the district court may allow withdrawal of the
plea if “the defendant can show a fair and just reason.”       F ED. R. C RIM. P.
11(d)(2)(B). A district court’s denial of a motion to withdraw a guilty plea is
afforded “broad discretion.” United States v. Carr, 740 F.2d 339, 344 (5th Cir.
1984).
      The DEA reports added nothing significant to the suppression issue
concerning the reliability of the CIs. During hearings on the motion to suppress,
ample evidence was adduced that the CIs were drug traffickers and that at least
one of them was “working off” some criminal charges.          The district court
expressed a clear understanding of Davis’s argument concerning the suppression
issue and the validity of the plea, and the court rejected that argument by
denying Davis’s motion. In addition, insofar as the DEA reports suggested a
minor inaccuracy in the stipulated factual basis for the guilty plea, that
inaccuracy did not reflect upon the reliability of the CIs and failed even to show
that the drug quantity used for sentencing was clearly erroneous.
      The district court did not abuse its discretion by denying Davis’s motion
to withdraw his plea. See Carr, 740 F.2d at 344. The judgment is AFFIRMED.




                                        2